Per Curiam.

Section 2506.04, Revised Code, a section of the chapter on appeals from orders of administrative agencies, provides:
‘ ‘ The court may find that the order * * * is unconstitutional * * * unreasonable, or unsupported by the preponderance of * * * evidence * * *. Consistent with its findings, the court may affirm, reverse, vacate, or modify the order * * * or remand the cause to the officer or body appealed from with instructions to enter an order consistent with the findings or opinion of the court. The judgment of the court may be appealed by any party on questions of law pursuant to Sections 2505.01 to 2505.45, inclusive, of the Revised Code.”
If, as relator contends, the court could not render the judgment which it proposes to render, the relator is afforded an adequate remedy in the ordinary course of the law by way of appeal from that judgment.
The demurrer to the petition is sustained, and a writ of procedendo is denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.